Citation Nr: 1732739	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-09 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and son (K.I.)


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2017, the Veteran presented testimony at a Board hearing held via videoconferencing equipment before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has recharacterized the underlying issue remaining on appeal as entitlement to service connection for an acquired psychiatric disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he suffers from PTSD and/or other acquired psychiatric disorder related to stressors during his service in the Republic of Vietnam. 

The Veteran was provided with VA examinations in April 2010 and March 2013 at which he described stressors involving fearing for his life from mortars dropping for weeks on their location, reacting with shock and horror when he had to identify the body of one of his unit members, and experiencing overwhelming sadness upon learning that one of his closest friends in service had been killed.  He specifically has reported nightmares involving the face of the soldier he was asked to identify.  While his reported experience pertaining to fear of mortars would likely qualify as a stressor involving "fear of hostile military and terrorist activity," the record does not link the Veteran's current psychiatric symptoms to this particular stressor. 

At the April 2010 examination, the examiner found that the Veteran's testing was inconsistent with a diagnosis of PTSD but was consistent with negative emotional reaction, specifically, mild anxiety and depression, related to his in-service experiences.  He diagnosed the Veteran with paraphilia NOS and anxiety disorder NOS with comorbid depressive characteristics.  The examiner provided an opinion that the anxiety disorder NOS was at least as likely as not permanently aggravated by events in Vietnam.  However, as noted in the examination report, the Veteran previously participated in a mental health program involving 54 counseling sessions while he was in prison, the records of which were not available to the examiner at the time of the examination or when forming his opinion.  As these records contain no mention of mental health symptoms associated with service, the fact that they were unavailable to the examiner is found to decrease the probative value of the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).      

At the March 2013 VA examination, the examiner also found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, but found that the Veteran's psychiatric symptoms met the diagnostic criteria for major depressive disorder, with symptoms including depressed mood, insomnia, fatigue, feelings of worthlessness, inappropriate guilt, diminished ability to concentrate and make decisions, and recurrent suicidal ideation.  He further found that the previously-diagnosed anxiety disorder, NOS had resolved, but provided no explanation for this conclusion.  He stated that the major depressive disorder, NOS appeared to be a new and separate condition from the Veteran's previous anxiety disorder and provisional paraphilia.  The examiner concluded that it was less likely than not that the Veteran's major depressive disorder was related to his military service, and that contributions to the development of the current depressive episode included unemployment, financial stressors, and chronic poor sleep.  While he explained his reasons for finding the Veteran's unemployment and financial stressors unrelated to service, the examiner did not explain why the Veteran's reported nightmares about service were not considered to contribute to the Veteran's "chronic poor sleep."  Thus, the probative value of his opinion that the Veteran's major depressive disorder was less likely as not incurred in or caused by the in-service events is also diminished.  See Nieves-Rodriguez at 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

Therefore, on remand, a supplemental medical opinion should be sought on the nature and etiology of the Veteran's acquired psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to a suitably qualified mental health professional ("reviewer") for a supplemental medical opinion as to the nature and etiology of the Veteran's acquired psychiatric disorder(s). The reviewer must be given full access to the Veteran's complete VA claims file, including a copy of this remand, and the Veteran's electronic records for review; the reviewer must specifically note on the report whether these were reviewed in connection with providing this supplemental medical opinion.  

If, after review of the file, it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then address the following:

A.  Provide a diagnosis for any acquired psychiatric disorder present at any time during the relevant appeal period (November 2009 to present).

B.  For any diagnosis identified above, please provide an opinion as to whether it at least as likely as not (50 percent probability or greater) is caused or aggravated by the Veteran's military experiences during and/or returning from his deployment in the Republic of Vietnam.  

i.  The reviewer is asked to comment on the significance, if any, of the lack of mention or discussion of psychiatric symptoms or details concerning in-service stressors within the Veteran's extensive records of mental health counseling during his period of incarceration. 

ii.  The reviewer's attention is further directed to the findings of the April 2010 and March 2013 VA examiners.  In particular, the reviewer is asked to discuss:

a.  The April 2010 examiner's conclusion that the Veteran's anxiety disorder, NOS with comorbid depressive characteristics was at least as likely as not permanently aggravated by events in Vietnam; and

b.  The March 2013 examiner's conclusions that the Veteran's anxiety disorder, NOS had resolved, and that the Veteran met the diagnostic criteria for major depressive disorder unrelated to service (although noting that chronic poor sleep contributed to the development of the current depressive episode).  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  

The reviewer must include in the medical report the rationale for any opinion expressed, along with citation to specific evidence in the claims file and relevant medical treatise evidence as necessary.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, review the requested medical opinion to ensure responsiveness to and compliance with the directives of this remand; implement corrective procedures as needed.  

3.  Thereafter, complete any further development deemed necessary in light of the expanded record then readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




